Motion Granted; Dismissed and Memorandum Opinion filed December 18,
2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00367-CV

                     DONTERIAN G. HECTOR, Appellant
                                          V.

            ECONOMY MUD PRODUCTS COMPANY, Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-36539

               MEMORANDUM                        OPINION
      This is an appeal from an order signed April 8, 2014, granting appellee’s
motion for summary judgment. On December 15, 2014, appellant filed a motion to
dismiss the appeal because the parties have settled the underlying dispute. See Tex.
R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.